Citation Nr: 1531997	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-23 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied service connection for hepatitis C on the basis that a link between the disease and service was not demonstrated by the evidence of record.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within the one-year period.

2.  Evidence received since the October 2006 rating decision, i.e., evidence of exposure to blood and bodily fluids during service, relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the October 2006 rating decision is new and material and the claim for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

To the extent that the action taken herein below is favorable to the Veteran, a discussion of compliance with VA's duties to notify and assist is not required at this time.

Reopening

The RO denied the Veteran's claim of service connection for hepatitis C in an October 2006 rating decision, finding that a link between the disease and service was not demonstrated by the evidence of record.  That decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Subsequently, the Veteran submitted additional evidence relevant to his claim, and the RO essentially reopened the claim in its July 2013 Statement of the Case.  Regardless of how the RO ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In any event, the evidence received since the October 2006 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran submitted evidence demonstrating that he was exposed to blood and bodily fluids while engaged in combat in Vietnam.  This new evidence addresses a reason for the previous denial, that is, a nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.




ORDER

The application to reopen the claim of service connection for hepatitis C is granted.


REMAND

The Veteran contends that he contracted hepatitis C as a result of exposure to blood and bodily fluids while engaged in combat in Vietnam.  Because the VA has not fulfilled its duty to assist with regard to the Veteran's claim, a remand is required.  Specifically, an addendum opinion is necessary in order to clarify the etiology of his hepatitis C in light of the medical and lay evidence of record.

A review of the record indicates that the Veteran was diagnosed with hepatitis C in 1996.  At that time, the examiner noted a "history of chronic hepatis C," although the origin of the disease was not discussed.  (In his February 1966 enlistment questionnaire, the Veteran reported a history of hepatitis dating to 1963.)  The Board notes that the hepatitis C virus had not been discovered at the time of the Veteran's service, and in fact a reliable and accurate test for hepatitis C was not available until many years after his separation from service.  See VBA Fast Letter 98-110 (November 30, 1998).

The Veteran submitted documentation proving that he was engaged in 10 days of combat operations during the Tet Offensive, in 1968, which included handling dead bodies and treating wounded soldiers.  In a September 2010 communication, he reported that, following his combat experiences, he sought treatment for weight loss and chronic fatigue, which he argues were symptoms of hepatitis C.  The record contains June 1968 and August 1968 treatment notes which confirm complaints of weight loss and weakness of undetermined origin.

In January 2014, a VA examination was performed, following which the examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by service.  By way of rationale, the examiner noted that the initial diagnosis was made in 1996, 28 years after separation, with no report of liver enzyme elevation or liver abnormality prior to that time.  The examiner further stated that if the "veteran did contract hepatitis C then the condition could at least [have] occurred prior to military service based on separation exam reporting of 'previous hepatitis in 1963', 3 years prior to enlistment.  Either way, hepatitis occurred prior to military service or 28 years after discharge."

This opinion is inadequate for several reasons.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  First, it failed to address the actual cause of the Veteran's hepatitis C, instead resting its conclusion solely on the timing of the 1996 diagnosis.  Given that accurate testing for hepatitis C was not developed until many years after the Veteran's discharge, this rationale is logically untenable.  Second, the rationale's failure to address the Veteran's specific symptoms-for example, his documented complaints and treatment for weight loss, fatigue, and weakness in June and August of 1968-and potential risk factors makes it unreliable as a factual matter.  Third, the examiner's conclusion that the Veteran's hepatitis manifested either "prior to service or 28 years after discharge" is speculative and utterly unhelpful in determining the likely etiology of the disease.

For the foregoing reasons, an addendum opinion is needed in order to ascertain the origin and cause/s of the Veteran's hepatitis C.  This addendum should include a discussion of his specific risk factors, as well as a determination as to whether exposure to blood and bodily fluids during service is related to his current disease.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the examiner who completed the January 2014 opinion for an addendum regarding the claim for hepatitis C.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines another examination is necessary, then such should be arranged.

In the addendum, the examiner is asked to determine the nature and likely etiology of the Veteran's documented hepatitis C.  The examiner is asked to provide a detailed rationale for his or her opinion, and to specifically address the significance of the June 1968 and August 1968 service treatment notes indicating complaints of weight loss, fatigue, and weakness.  The examiner should comment on whether any of the documented in-service symptoms, as reflected in the service treatment records, are consistent with hepatitis C.

After reviewing the entire record and discussing the above issues, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C was incurred in or aggravated by service, to include as due to exposure to blood and bodily fluids in Vietnam.

The examiner should incorporate the Veteran's statements into any rationale or opinion provided.  In particular, the examiner should accept as true the Veteran's statement that he was exposed to blood and bodily fluids while serving in Vietnam.

2.  After completing all indicated development, the AOJ should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


